Case 1:17-cr-00101-LEK Document 373 Filed 11/05/18 Page 1 of 3    PageID #: 3498



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )        CR NO. 17-00101 LEK
                              )
               Plaintiff,     )        ORDER DENYING DEFENDANT ANTHONY
                              )        T. WILLIAMS’ MOTION FOR ORDER OF
          vs.                 )        CONTEMPT AGAINST THE UNITED
                              )        STATES MARSHAL’S SERVICE, MIDDLE
ANTHONY T. WILLIAMS (1),      )        DISTRICT OF FLORIDA
                              )
               Defendants.    )
_____________________________ )

         ORDER DENYING DEFENDANT ANTHONY T. WILLIAMS’ MOTION
           FOR ORDER OF CONTEMPT AGAINST THE UNITED STATES
            MARSHAL’S SERVICE, MIDDLE DISTRICT OF FLORIDA

            Before the Court is Defendant Anthony T. Williams’

Motion for Order of Contempt Against the United States Marshal’s

Service, Middle District of Florida, filed on October 4, 2018.

ECF No. 350.     Defendant Williams asserts that the United States

Marshals Service for the Middle District of Florida should be

held in contempt for failure to comply with a subpoena.              Id.

            On February 22, 2018, the Clerk of Court issued a

subpoena duces tecum to the custodian of records for the United

States Marshals Service, Middle District of Florida, ordering the

production of certain records pertaining to Defendant Anthony T.

Williams (the “Subpoena”).       ECF No. 350-2 at 2-3.       On February

23, 2018, Defendant Williams’ stand-by counsel, Lars Robert

Isaacson, Esq., delivered the Subpoena to the office of the

United States Marshals Service, District of Hawaii, and requested

that the United States Marshals serve the Subpoena.              ECF No. 350-

1 at 2; ECF No. 350-2 at 6.        A return of service was never filed.
Case 1:17-cr-00101-LEK Document 373 Filed 11/05/18 Page 2 of 3   PageID #: 3499



ECF No. 350-1 at 2. On April 10, 2018, Brent Naluai of the United

States Marshals emailed Mr. Isaacson the following:

            COR USM M/FL Per policy subpoena are forwarded
            to HQ-Gen Counsel (OGC) for review before
            district responds. However, M/FL advised OGC
            that M/FL never had custody of or maintained
            any records for A Williams. Prison system
            indicates that S/FL is the proper office to
            respond. Williams USMS no. is 05963-112

ECF No. 350-1 at 3; ECF No. 350-2 at 8.

            On October 31, 2018, the United States Marshals Service

for the District of Hawaii provided a declaration to the Court

regarding service of the Subpoena.         ECF No. 371.    The declaration

states that the United States Marshals Service for the District

of Hawaii forwarded the subpoena via email to the United States

Marshals Service, Middle District of Florida, on March 5, 2018,

and the United States Marshals Service, Office of General

Counsel, on March 6, 2018.       Id. ¶ 5.    The United States Marshals

Service, Middle District of Florida, ran a search and advised

that it did not maintain any records related to Defendant

Williams. Id. ¶ 6.1

            Because the United States Marshals Service, Middle



      1
       The declaration further states that the United States
Marshals Service for the District of Hawaii requested that the
United States Marshals Service, Southern District of Florida,
also search its records for any responsive documents to the
Subpoena. ECF No. 371 ¶ 10. The United States Marshals Service,
Southern District of Florida, ran a search and advised that it
did not have any responsive information in its files related to
Defendant Williams. Id.

                                      2
Case 1:17-cr-00101-LEK Document 373 Filed 11/05/18 Page 3 of 3   PageID #: 3500



District of Florida, has advised that they have no responsive

documents to the Subpoena, the Court DENIES Defendant Anthony T.

Williams’ Motion for Order of Contempt Against the United States

Marshal’s Service, Middle District of Florida.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, NOVEMBER 5, 2018.




                                    _____________________________
                                    Richard L. Puglisi
                                    United States Magistrate Judge

United States V. Williams, CR NO. 17-00101 LEK; ORDER DENYING
DEFENDANT ANTHONY T. WILLIAMS’ MOTION FOR ORDER OF CONTEMPT
AGAINST THE UNITED STATES MARSHAL’S SERVICE, MIDDLE DISTRICT OF
FLORIDA




                                      3
